Title: To George Washington from Major General Alexander McDougall, 27 July 1779
From: McDougall, Alexander
To: Washington, George


        
          west point ⟨2⟩7th July 1779
        
        His Excellency General Washington informed the Council of General offic⟨ers,⟩ Convened at His Quarters last evening, that from the best intelligence he could get of the Strength of the Enemy in and about New York and its dependencies, it amounted to about Twelve thousand men, exclusive of Horse and Artillery. That the Rank & file of the Army, under His immediate command was Ten thousand, including Glovers Brigade & the Garrison of west Point, besides Artillery and Horse. That from the last advices the Enemy had reinforced the Garrison at Verplanks Point, and is repair⟨ing⟩ the works at Stony Point, with 1000 men⟨.⟩ That our Stock of ammunition is not as Suffecient as might be wished, to carry on offensive opperations against those works with Cannon. Under these circumstance⟨s,⟩ the Commander in chief desires the opinion of the Council, in writing, whether it is adviseable to carry on offensive opperations agai⟨nst⟩ the

Enemy? The present Strength of the Garrisons and works at Kings ferry are such, as renders a Second attack by Storm on either of the⟨m⟩ Very Hazardous, and would in all Probabil⟨ity,⟩ (if carried) cost us more men, than the acquisition would be worth. If we Sett dow⟨n⟩ in form before the works at the Ferry, the Consumption of Powder will be more than we can spare; and if the Enemy does not releive the Garrisons he can take them of⟨f⟩ by water. And we have not force enough to spare to Garrison those Posts & west point. If the Garrisons are releived we shall be disgraced with out a probability of any Compensation for i⟨t.⟩ Should the Army move towards the Plains, the Supplies of Bread will be very uncertain, from the Circuitous route, on which it mus⟨t⟩ go, besides the danger of its being intercepted by the Enemy, unless larger detachments than Can be spared are Posted on the Communication.
        But if neither of those difficulties attended this movement, our Force would be So far inferior to the Enemy, when a Suffecient Garrison is left at West Point, that we cannot promise our Selves any advantage equal to the risque. For these and many other obvious reasons I am of opinion offensive opperations are inexpedient under present circumstances, unless the Enemy should move out of his works, or give us an opportunity to attack him in detachment. All which is Submitted His Excellency by his Humble Servant
        
          Alexr McDougall
        
      